Citation Nr: 0310118	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  95-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968, and from August 1977 to October 1992, with 
approximately two years and nine months of other prior active 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, granted 
service connection for peptic ulcer disease with the 
assignment of a noncompensable rating, effective November 1, 
1992, the day following discharge from the last period of 
active service.  The veteran appealed this decision.

In April 1997, after adjudicating other issues then pending 
on appeal, the Board remanded to the RO, in pertinent part, 
the issue of entitlement to a compensable evaluation for 
peptic ulcer disease for further development and adjudicative 
action.

In a November 1997 rating decision, the RO assigned a 10 
percent evaluation for the veteran's peptic ulcer disease, 
effective November 1, 1992.

In July 1998 and November 1999, the Board, in pertinent part, 
again remanded to the RO the issue of entitlement to an 
initial increased evaluation for peptic ulcer disease for 
further development and adjudicative action.

In a February 2002 rating decision, the RO assigned a 20 
percent evaluation for peptic ulcer disease, effective 
November 1, 1992.

In July 2002, the case was returned to the Board for further 
appellate review.

In August 2002, the Board undertook additional development on 
the claim of entitlement to initial increased evaluation for 
peptic ulcer disease, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.

In his October 1994 VA Form 9, the veteran raised the issue 
of service connection for a bunion on the left foot.  This 
matter was referred to the RO for appropriate action in the 
April 1997 Board decision and remand.  However, the RO has 
not considered or adjudicated that issue.  

As this service connection issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is again referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, in August 2002, the Board undertook 
additional development on the issue on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) - specifically, 
obtaining an addendum to the report of the March 2000 VA 
examination.  In April 2003, an addendum to the report of the 
March 2000 VA examination was prepared.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the August 2002 development, the Board 
obtained an addendum to the March 2000 VA examination, which 
was completed in April 2003.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

Additionally, more development is necessary with regard to 
the issue on appeal.  Medical records need to be obtained, 
and the veteran should be afforded another VA examination.

1994 VA medical records reflect a diagnosis of gastritis.  On 
a September 1998 VA examination, gastroesophageal reflux 
disease was diagnosed.  On the March 2000 VA examination, the 
diagnoses included gastritis and significant reflux.  The 
March 2000 examiner noted that the veteran had esophagitis 
secondary to the pyloric ulcer.  

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 12 Vet. App. 365, 368 
(1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).




In this case, the issues of service connection for 
gastroesophageal reflux disease, gastritis, and esophagitis 
have been reasonably raised.  Such issues are inextricably 
intertwined with the issue of an initial increased evaluation 
for peptic ulcer disease.  Harris, supra.

There are actions that must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  Chairman's Memorandum No. 01-02-01.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for any 
gastrointestinal disability during the 
period of November 1992 to the present.  
After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  



In any event, the RO should obtain all 
records from the VA medical center in 
Birmingham, Alabama, and the VA 
community-based outpatient clinic in 
Huntsville, Alabama, for the following 
periods: (a) June 1997 to September 1998, 
to include any blood work-ups and 
endoscopies performed in conjunction with 
the September 1998 VA examination at the 
VA medical center in Birmingham, Alabama; 
(b) an esophagogastroduodenoscopy 
reportedly performed in 1999; (c) 
September 1999 to January 2001, to 
include a barium enema performed on March 
20, 2000; and (d) January 2002 to the 
present.  

Also, the RO should obtain records from 
the Fox Army Community Hospital in 
Redstone Arsenal, Alabama, if the veteran 
indicates that he was treated there for a 
gastrointestinal disorder.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain the complete hospitalization 
records for the veteran's hospitalization 
for melena at the U.S. Army Hospital in 
Wuerzburg, Germany, from July 21, 1981, 
to July 25, 1981.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.



4.  The RO should associate the veteran's 
vocational rehabilitation file with his 
claims file.  If no such file exists, the 
RO should specifically note that fact in 
the claims file.

5.  The RO should schedule the veteran 
for a VA gastroenterological examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
peptic ulcer disease and the 
interrelationships, if any, between 
peptic ulcer disease and other 
gastrointestinal disabilities, to include 
gastroesophageal reflux disease, 
gastritis and esophagitis, that may be 
present.

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating the digestive system should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.

Any further indicated special studies 
should be conducted.  The examiner should 
specify the veteran's current 
gastrointestinal symptomatology. 

This should include determinations as to 
whether there has been appreciable weight 
loss sustained over a period of time 
(versus minor weight loss or greater 
losses of weight for periods of brief 
duration) and whether such weight loss 
can be attributed to his service-
connected peptic ulcer disease or related 
gastrointestinal disorder.

The examiner should also determine 
whether the veteran has anemia, vomiting, 
or recurrent hematemesis or melena.  If 
objective evidence cannot be obtained 
that the veteran presently has the 
symptoms, and the symptoms are not shown 
historically in treatment records, the 
examiner should so state.

The examiner should specifically 
determine to what extent, if any, the 
veteran's symptoms are attributable to 
his service-connected peptic ulcer 
disease, and the extent to which such 
symptoms are attributable to or overlap 
with other gastrointestinal disabilities, 
including gastroesophageal reflux 
disease, gastritis and esophagitis.  If 
the examiner is unable to make such a 
distinction, he or she should so 
indicate.

For each gastrointestinal disability 
found, including gastroesophageal reflux 
disease, gastritis and esophagitis, the 
examiner should render an opinion on 
whether it is as likely as not that such 
a disability(ies) is/are causally related 
to the service-connected peptic ulcer 
disease.  If no such causal relationship 
is determined to exist, but aggravation 
is said to be present, the examiner must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the 
gastrointestinal disability(ies);

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
peptic ulcer disease, based on medical 
considerations; and



(3) The medical considerations supporting 
an opinion that increased manifestations 
of the gastrointestinal disability(ies) 
are proximately due to the service-
connected peptic ulcer disease.

If the examiner is unable to make a 
determination on this issue, he or she 
should so indicate. 

Any opinion(s) expressed by the examiner 
should be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.


7.  The RO should adjudicate the claims 
of service connection for 
gastroesophageal reflux disease, 
gastritis, esophagitis and any other 
gastrointestinal disability found on 
examination, with consideration of 
38 C.F.R. § 3.310(a) (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995), as 
applicable.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.112 (2002); 
38 C.F.R. § 4.112 (2001); and Fenderson 
v. West, 12 Vet. App. 119 (1999), as 
applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


